Title: From George Washington to Major General Stirling, 8 January 1779
From: Washington, George
To: Stirling, Lord (né William Alexander)


  
    My Lord
    Philadelphia 8th January 1779
  
  When a distribution of Cloathing was made in the Fall, it was found that there would be a considerable deficiency of Blankets in particular; I was therefore under the necessity of only delivering a certain proportion to each Corps at that time, intending after all the troops had been served in the first instance, to collect an exact Return of all the remaining Blankets and to distribute them equally. Some of the Corps to the Eastward (altho’ they had a full proportion before) have conceived that they were not put upon an equal footing with their neighbours, and seem apprehensive that the remaining stock will be delivered to the troops at Middle Brook. To remove all grounds of uneasiness, I intend, immediately upon my return to Camp, to obtain an exact account of what Blankets are upon hand and deliver them out to the whole Army in proportion to their wants. I would therefore wish you to give the Deputy Cloathier orders to prepare a Return not only of the Blankets but of the other Articles in his Store, but not to 
    
    
    
    issue any of them except upon my order; because as I am possessed of the account of what was delivered to the different Corps in the first instance, I can check any attempts to obtain more than their just proportion in the second.
I have received such repeated information of the trade that is carried on between Monmouth and New York by carrying in provision and bringing back Goods to a very great amount, that I find there is an absolute necessity of sending down a party to that Quarter, to put a stop to the intercourse. Be pleased therefore to order about 250 Men from the line properly officered under the command of a Feild officer to go immediately upon that service: I am not sufficiently acquainted with the Country to point out the proper station for those troops, and I must therefore leave it to your Lordship to gain the proper information, if it does not already come within your knowledge. The Officer should be fully informed of the object of his command, and strictly enjoined not to suffer any property to be seized but upon the strongest probability of its being intended for the use of the Enemy.
There will be no necessity of Major Howells remaining in Monmouth after this party gets down; be pleased therefore to direct him to join his Brigade with the Men that are with him as soon they arrive, and desire the Officer who relieves him, to follow the same mode of communicating any movements of the enemy’s shipping or any other intelligence he may obtain. Major Howell should be directed to make the Officer acquainted with the proper persons to be employed and any other steps necessary to be taken to answer the purpose of procuring intelligence.
Since beginning my letter I am favd with yours of the 3d and 4th instants. should the News of Count D’Estaings falling in with the Cork fleet prove true it will be most interesting to him and distressing to the Enemy. I am my Lord yrs.
